Citation Nr: 1230697	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1952 to July 1976.  He died in September 2009.  The Appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over her claim was subsequently transferred to the VA Pension Management Center/RO in Milwaukee, Wisconsin, and that office forwarded the appeal to the Board.  The RO's February 2011 rating decision continued to deny the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest, secondary to interstitial lung disease.  The certificate lists no contributory conditions.  

2.  During the Veteran's lifetime, service connection was in effect for:
(1) hypertensive heart disease, left ventricular hypertrophy; arteriosclerotic heart disease with atrial fibrillation/flutter, simple converted, status post permanent pacemaker placement (hypertensive heart disease), rated at 60 percent disability rating; (2) diabetes mellitus, rated at 20 percent disability rating; (3) hypertension, rated at 10 percent disability rating; and (4) loss of one-third right ear auricle, rated at 10 percent disability rating.

3.  The preponderance of the medical evidence indicates that a disability of service origin did not cause or substantially contribute to the Veteran's death.

CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in March and August 2010 of the criteria for establishing direct service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the respective, initial adjudications by the AOJ/RO in May 2010 and February 2011.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Board also notes that the Court has issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which established significant new requirements with respect to the content of the notice necessary for those cases involving claims for DIC benefits - so including for cause of death.  This VCAA notice under Hupp must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  

In this case, the Board has determined that the Veteran received adequate notification regarding the requirements of this DIC claim for service connection for the cause of the Veteran's death.  Here, the March and August 2010 VCAA letters met the second and third principles under Hupp, as listed above.  However, the Board acknowledges that the March and August 2010 VCAA letters did not comply with the first principle of Hupp, namely, a statement of the Veteran's several service-connected disabilities at the time of his death.  This is ultimately not prejudicial to the Appellant, because she has demonstrated actual knowledge of the several conditions for which the Veteran was service connected at the time of his death, as well as familiarity and general understanding of substantiating this DIC claim based on those previously service-connected conditions.  Indeed, in both a June 2010 personal statement and the August 2011 substantive appeal (VA Form 9), the Appellant listed by name the Veteran's several service-connected disabilities, and even noted specific disability ratings for service-connected hypertensive heart disease and hypertension, in connection with her DIC claim.   As such, there is no need for further notification to satisfy the principles of Hupp.  

There has been no prejudice to her, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her DIC claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  She has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Appellant also submitted a copy of the Veteran's death certificate and written statements in support of her claim.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Federal Circuit cases, of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), held that 38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  

Nonetheless, as the Board will discuss in detail in its analysis below, the RO obtained a VA compensation medical opinion in January 2011 addressing the circumstances and etiology of the Veteran's cause of death.  The Board finds that the VA compensation medical opinion is adequate to decide the issue, as it is predicated on a thorough and lengthy review of the record.  In turn, the opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-Service Connection for the Veteran's Cause of Death

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest, secondary to interstitial lung disease.  The certificate lists no contributory conditions.  

There is neither contention by the Appellant nor indication in the competent medical evidence that service connection for the cause of the Veteran's death is warranted on a direct basis, as due to the non-service-connected interstitial lung disease.  That is, the Veteran's service treatment records are unremarkable for any treatment or diagnosis of interstitial lung disease or any chronic lung disability, such that there is no in-service incurrence of this disability.  There is also no competent medical evidence that etiologically links the Veteran's terminal interstitial lung disease back to service.  There is also no evidence or contention of continuity of symptomatology a lung disability since service.  

Rather, the Appellant's sole contention appears to be that the Veteran's service-connected conditions of hypertensive heart disease, hypertension and diabetes mellitus, and the associated degradation of health with these disabilities, were all contributory factors in the Veteran's death.  See August 2011 substantive appeal (VA Form 9).  She states, "[t]hough the primary cause of death is the interstitial lung disease, it seems clear that the [service-connected] conditions and their overall effect on the Veteran's health contributed to his inability to survive the medical treatment for his lung disease, thereby contributing to his death."  Id.

During the Veteran's lifetime, service connection was in effect for:  (1) hypertensive heart disease, left ventricular hypertrophy; arteriosclerotic heart disease with atrial fibrillation/flutter, simple converted, status post permanent pacemaker placement (hypertensive heart disease), rated at 60 percent disability rating; (2) diabetes mellitus, rated at 20 percent disability rating; (3) hypertension, rated at 10 percent disability rating; and (4) loss of one-third right ear auricle, rated at 10 percent disability rating.

A brief review of the Veteran's VA treatment records shows that the Veteran became hospitalized on September 1, 2009, for respiratory distress.  He had reported a gradual onset of shortness of breath/dyspnea on exertion, which progressively worsened for approximately 2 weeks prior to admission.  The Veteran was initially admitted with a diagnosis of pneumonia, upon CT scan.  The Veteran then underwent extensive diagnostic testing, with consultations by cardiology, nephrology and pulmonology physicians.  His health slowly deteriorated.  The Veteran's wife (Appellant) and her family decided to withdraw care on September [redacted], 2009, and the Veteran expired within 6 minutes afterwards.

However, the January 2011 VA compensation medical opinion discounts the possibility of any etiological link between any of the afore-mentioned service-connected disabilities and his terminal interstitial lung disease and resulting cardiopulmonary arrest.  This VA physician opined that it is not at least as likely as not that the Veteran's service-connected heart/circulatory conditions caused or contributed to his death.  The medical opinion summarized the rationale of this opinion, stating that the primary cause of the Veteran's death was a pulmonary process listed on the death certificate as interstitial lung disease; and this process or condition subsequently caused acute respiratory distress syndrome (ARDS) in the Veteran prior to his death.  The physician added that, given the fact that the Veteran could not overcome his respiratory failure that he experienced as a result of the interstitial lung disease, this resulted in his demise or death.  The physician remarked, "[i]t is not uncommon for the term "cardiopulmonary arrest" to be utilized on a death certificate.  The term just refers to the fact that the dead patient's heart and lungs stopped, which resulted in death.  It represents a process that everyone who dies must go through to stop living (i.e., the heart and lungs must cease to function)."  

The January 2011 VA compensation physician provided an extensive analysis of the Veteran's course of hospitalization leading to death in September 2009.  Among the salient items highlighted by this VA physician, it was noted that the Cardiology department had the opinion that with his decline in pulmonary oxygen saturation and progressively worsening chest-x-rays from admission up until their evaluation, it was not likely that his heart was the culprit.  Instead, the Cardiology department had an impression that the Veteran's underlying etiology of symptoms were due to his lungs.  Similarly, the Pulmonary department finally determined that the pulmonary edema was noncardiogenic in origin, given the fact that he had an injection fraction of 65% by echo with a normal left ventricular systolic function.  

The January 2011 VA medical opinion report also noted that although the Veteran's family initially wanted aggressive therapy, he was able to communicate with his wife that he did not want this.  The decision was subsequently made to withdraw therapy and provide palliative, supportive care for the Veteran.  This meant that the BiBap (breathing machine) that had been started for the Veteran would be withdrawn along with tube feedings, antibiotics, steroids and IV fluids.  

Overall, then, the January 2011 VA compensation opinion report provides highly probative evidence against the notion that any of the Veteran's service-connected hypertensive heart disease, hypertension and diabetes disabilities caused or substantially/materially contributed to his death from interstitial lung disease, and eventual cardiopulmonary arrest.

In this case, there are no positive medical findings or opinions in support of the Appellant's claim.  Thus, the Board finds that the competent medical evidence of record does not show that the Veteran's service-connected hypertensive heart disease, hypertension and diabetes, either alone or in combination, were a principal or contributory cause of his death.  

The Board has considered the Appellant's contention that a relationship exists between the Veteran's cause of death and service-connected disabilities and/or his service.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Likewise, the Appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise.  Rather, both cardiopulmonary arrest and interstitial lung disease are medically complex conditions whose etiology requires specialized medical expertise in cardiology and pulmonology, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Appellant simply lacks the competency to draw that type of medical conclusion.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for the Veteran's cause of death is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


